Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated August 9, 1996, which, after a hearing, found the *624petitioner guilty of certain disciplinary charges and demoted him from his position as a Yard Dispatcher to a Train Operator.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondent’s determination that the petitioner negligently performed his duties as a train dispatcher is supported by substantial evidence. Moreover, the penalty of a two-Civil Service-grade demotion from Yard Dispatcher to Train Operator is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Smith v Board of Educ., 231 AD2d 528).
Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.